Hyman, C. J.
Plaintiff' brought a petitory action against defendant to recover a certain tract of land in the parish of St. Helena, in defendant’s possession.
Defendant called in warranty Caroline Gt. Ridgely, his vendor, who, in turn, called in warranty her vendor, B. E. Taylor.
Judgment was rendered decreeing that plaintiff recover from defendant the land; that defendant recover of his vendor, Mrs. Ridgely, the price he paid her for the land, and that her right of action for warranty against her vendor, B. E. Taylor, be reserved.
Erorn this judgment defendant appealed, and gave his appeal bond in favor of plaintiff alone.
B. E. Taylor is interested that the judgment should remain undisturbed—without the appeal bond being in his favor, he is not a party to the appeal, and all parties interested that the judgment appealed from should remain undisturbed, must be made parties to the appeal. 12 Bob. 203.
'Let the appeal be dismissed.